Exhibit 10.3

 

TRUST AGREEMENT

 

Between

 

Safety Insurance Company

 

And

 

FIDELITY MANAGEMENT TRUST COMPANY

 

Safety Insurance Company Executive Incentive Compensation Plan
Trust

 

Dated as of November 7, 2008

 

Plan Number:44279

 

ECM NQ 2007 BPD

(07/2007)

 

10/20/2008

 

 

 

 

© 2007 Fidelity Management & Research Company

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

Section

 

Page

 

 

 

 

 

1

 

Definitions

 

1

 

 

 

 

 

2

 

Trust

 

3

 

 

(a) Establishment

 

 

 

 

(b) Grantor Trust

 

 

 

 

(c) Trust Assets

 

 

 

 

(d) Non-Assignment

 

 

 

 

 

 

 

3

 

Payments to Sponsor

 

3

 

 

 

 

 

4

 

Disbursement

 

4

 

 

(a) Directions from Sponsor

 

 

 

 

(b) Limitations

 

 

 

 

 

 

 

5

 

Investment of Trust

 

4

 

 

(a) Selection of Investment Options

 

 

 

 

(b) Available Investment Options (c)

 

 

 

 

Investment Directions

 

 

 

 

(d) Funding Mechanism

 

 

 

 

(e) Mutual Funds

 

 

 

 

(f) Trustee Powers

 

 

 

 

 

 

 

6

 

Recordkeeping and Administrative Services to Be Performed

 

7

 

 

(a) Accounts

 

 

 

 

(b) Inspection and Audit

 

 

 

 

(c) Notice of Plan Amendment

 

 

 

 

(d) Returns, Reports and Information

 

 

 

 

 

 

 

7

 

Compensation and Expenses

 

8

 

 

 

 

 

8

 

Directions and Indemnification

 

8

 

 

(a) Directions from Sponsor

 

 

 

 

(b) Directions from Participants

 

 

 

 

(c) Indemnification

 

 

 

 

(d) Survival

 

 

 

 

 

 

 

9

 

Resignation or Removal of Trustee

 

9

 

 

(a) Resignation and Removal

 

 

 

 

(b) Termination

 

 

 

 

(c) Notice Period

 

 

 

 

(d) Transition Assistance

 

 

 

 

(e) Failure to Appoint Successor

 

 

 

i

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS
(Continued)

 

 

 

 

 

 

Section

 

Page

 

 

 

 

 

10

 

Successor Trustee

 

10

 

 

(a) Appointment

 

 

 

 

(b) Acceptance

 

 

 

 

(c) Corporate Action

 

 

 

 

 

 

 

11

 

Resignation, Removal, and Termination Notices

 

10

 

 

 

 

 

12

 

Duration

 

11

 

 

 

 

 

13

 

Insolvency of Sponsor

 

11

 

 

 

 

 

14

 

Amendment or Modification

 

12

 

 

 

 

 

15

 

Electronic Services

 

12

 

 

 

 

 

16

 

General

 

13

 

 

(a) Performance by Trustee, its Agent or Affiliates

 

 

 

 

(b) Entire Agreement

 

 

 

 

(c) Waiver

 

 

 

 

(d) Successors and Assigns

 

 

 

 

(e) Partial Invalidity

 

 

 

 

(f) Section Headings

 

 

 

 

 

 

 

17

 

Assignment

 

14

 

 

 

 

 

18

 

Force Majeure

 

14

 

 

 

 

 

19

 

Confidentiality

 

14

 

 

 

 

 

20

 

Situs of Trust Assets

 

15

 

 

 

 

 

21

 

Governing Law

 

15

 

 

(a) Massachusetts Law Controls

 

 

 

 

(b) Trust Agreement Controls

 

 

 

ii

--------------------------------------------------------------------------------


 

TRUST AGREEMENT, dated as of the 7th day of November 2008, between Safety
Insurance Company, a Massachusetts entity, having an office at 20 Custom House
Street, Boston, MA 02110 (the “Sponsor”), and FIDELITY MANAGEMENT TRUST COMPANY,
a Massachusetts trust company, having an office at 82 Devonshire Street, Boston,
Massachusetts 02109 (the “Trustee”).

 

WITNESSETH:

 

WHEREAS, the Sponsor is the sponsor of the Plan; and

 

WHEREAS, the Sponsor wishes to restate, in its entirety, by entering into this
Agreement, the irrevocable trust originally established on January 1, 2004, with
regard to the Plan and to contribute to the Trust assets that shall be held
therein, subject to the claims of Sponsor’s creditors in the event of Sponsor’s
Insolvency, as herein defined, until paid to Participants and their
beneficiaries in such manner and at such times as specified in the Plan;

 

WHEREAS, it is the intention of the parties that the Trust shall not affect the
status of the Plan as an unfunded plan maintained for the purpose of providing
deferred compensation for a select group of management or highly compensated
employees for purposes of Title I of the Employee Retirement Income Security Act
of 1974 (“ERISA”);

 

WHEREAS, it is the intention of the Sponsor to make contributions to the Trust
to provide itself with a source of funds to assist it in the meeting of its
liabilities under the Plan; and

 

WHEREAS, the Trustee is willing to hold and invest the aforesaid assets in trust
among several investment options selected by the Sponsor.

 

NOW, THEREFORE, in consideration of the foregoing premises and the mutual
covenants and agreements set forth below, the Sponsor and the Trustee agree as
follows:

 

Section 1.   Definitions.  The following terms as used in this Trust Agreement
have the meanings indicated unless the context clearly requires otherwise:

 

(a)           “Agreement” shall mean this Trust Agreement, as the same may be
amended and in effect from time to time.

 

(b)           “Business Day” shall mean any day on which the New York Stock
Exchange (NYSE) is open.

 

(c)           “Code” shall mean the Internal Revenue Code of 1986, as it has
been or may be amended from time

 

1

--------------------------------------------------------------------------------


 

to time.

 

(d)                                 “ERISA” shall mean the Employee Retirement
Income Security Act of 1974, as it has been or may be amended from time to time.

 

(e)                                  “Fidelity Mutual Fund” shall mean any
investment company advised by Fidelity Management & Research Company or any of
its affiliates.

 

(f)                                    “Insolvency” shall mean that the Sponsor
is or has become insolvent as defined in Section 13(a).

 

(g)                                 “Mutual Fund” shall refer both to Fidelity
Mutual Funds and Non-Fidelity Mutual Funds.

 

(h)                                 “Non-Fidelity Mutual Fund” shall mean
certain investment companies not advised by Fidelity Management & Research
Company or any of its affiliates.

 

(i)                                     “Participant” shall mean, with respect
to the Plan, any individual who has accrued a benefit under    the Plan, which
has not yet been fully distributed and/or forfeited, and shall include the
designated beneficiary(ies) with respect to the benefit of such an individual
until such benefit has been fully distributed and/or forfeited.

 

(j)                                     “Permissible Investment” shall mean any
of the investments specified by the Sponsor as available for investment of
assets of the Trust and agreed to by the Trustee. The Permissible Investments
shall be listed in the Service Agreement.

 

(k)                                  “Plan” shall mean the plan or plans
described in the Service Agreement.

 

(l)                                     “Reconciliation Period” shall mean the
period beginning on the date of the initial transfer of assets to the Trust and
ending on the date of the completion of the reconciliation of Participant
records.

 

(m)                               “Reporting Date” shall mean the last day of
each calendar quarter, the date as of which the Trustee resigns or is removed
pursuant to this Agreement and the date as of which this Agreement terminates
pursuant to Section 9 hereof.

 

(n)                                 “Service Agreement” shall mean the agreement
between the Trustee and the Sponsor for the Trustee, through certain affiliates
and related companies, to provide administrative and recordkeeping services for
the Plan.

 

(o)                                 “Sponsor” shall mean Safety Insurance
Company, as identified in the first paragraph of this Agreement, or any
successor to all or substantially all of its businesses which, by agreement,
operation of law or otherwise, assumes the responsibility of the Sponsor under
this Agreement.

 

(p)                                 “Trust” shall mean the Safety Insurance
Company Executive Incentive Compensation Plan Trust, being the trust restated by
the Sponsor and the Trustee pursuant to the provisions of the Agreement.

 

(q)                                 “Trustee” shall mean Fidelity Management
Trust Company, a Massachusetts trust company and any successor to all or
substantially all of its trust business.  The term Trustee shall also include
any successor trustee appointed pursuant to this Agreement to the extent such
successor agrees to serve as Trustee under the Agreement.

 

Section 2.  Trust.

 

(a)   Establishment.  The Sponsor hereby establishes the Trust with the
Trustee.  The Trust shall consist of an initial contribution of money or other
property acceptable to the Trustee in its sole discretion, made by the Sponsor
or transferred from a previous trustee, such additional sums of money as

 

2

--------------------------------------------------------------------------------


 

shall from time to time be delivered to the Trustee, all investments made
therewith and proceeds thereof, and all earnings and profits thereon, less the
payments that are made by the Trustee as provided herein, without distinction
between principal and income.  The Trustee hereby accepts the Trust on the terms
and conditions set forth in this Agreement.  In accepting this Trust, the
Trustee shall be accountable for the assets received by it, subject to the terms
and conditions of the Agreement.

 

(b)   Grantor Trust.  The Trust is intended to be a grantor trust, of which the
Sponsor is the grantor, within the meaning of subpart E, part I, subchapter J,
chapter 1, subtitle A of the Code, and shall be construed accordingly.

 

(c)   Trust Assets.  The principal of the Trust, and any earnings thereon shall
be held separate and apart from other funds of the Sponsor and shall be used
exclusively for the uses and purposes of Participants and general creditors as
herein set forth.  Participants and their beneficiaries shall have no preferred
claim on, or any beneficial ownership interest in, any assets of the Trust.  Any
rights created under the Plan and the Agreement shall be mere unsecured
contractual rights of Participants and their beneficiaries against the Sponsor. 
Any assets held by the Trust will be subject to the claims of the Sponsor’s
general creditors under federal and state law in the event of Insolvency, as
defined in this Agreement.

 

(d)   Non-Assignment.  Benefit payments to Participants and their beneficiaries
from the Trust may not be anticipated, assigned (either at law or in equity),
alienated, pledged, encumbered, or subjected to attachment, garnishment, levy,
execution, or other legal or equitable process. Nothwithstanding anything in
this Agreement to the contrary, the Sponsor can direct the Trustee to disperse
monies pursuant to a domestic relations order as defined in Code section 414
(p)(1)(B) in accordance with Section 4(a).

 

Section 3.  Payments to Sponsor.  Except as provided under the Agreement, the
Sponsor shall have no right to retain or divert to others any of the Trust
assets before all benefit payments have been made to the Participants and their
beneficiaries pursuant to the terms of the Plan.  The Sponsor may direct the
Trustee in writing to pay the Sponsor any amount in excess of the amount needed
to pay all of the benefits accrued under the Plan as of the date of such
payment.

 

3

--------------------------------------------------------------------------------


 

Section 4.  Disbursements.

 

(a)   Directions from Sponsor.

 

(i)   If the Service Agreement provides that the Trustee will make distributions
of Plan benefits directly to Participants and beneficiaries, the Trustee shall
disburse monies to Participants and their beneficiaries for benefit payments in
the amounts that the Sponsor directs from time to time in writing.  The Trustee
shall have no responsibility to ascertain whether the Sponsor’s direction
complies with the terms of the Plan or of any applicable law.  The Trustee shall
be responsible for federal or state income tax reporting or withholding with
respect to such Plan benefits.  The Trustee shall not be responsible for tax
reporting or withholding of FICA (Social Security and Medicare), any federal or
state unemployment, or local tax with respect to Plan distributions.

 

(ii)   If the Service Agreement provides that the Sponsor shall be responsible
for making distributions of benefits to Participants and beneficiaries, then the
Trustee shall disburse monies to the Sponsor for benefit payments in the amounts
that the Sponsor directs from time to time in writing.  The Trustee shall have
no responsibility to ascertain whether the Sponsor’s direction complies with the
terms of the Plan or any applicable law.  The Trustee shall not be responsible
for: (1) making benefit payments to Participants under the Plan; or, (2) any
federal, state or local tax reporting or withholding of any kind with respect to
such Plan benefits.

 

(b)   Limitations.  The Trustee shall not be required to make any disbursement
in excess of the net realizable value of the assets of the Trust at the time of
the disbursement.

 

Section 5.  Investment of Trust.

 

(a)   Selection of Investment Options.  The Trustee shall have no responsibility
for the selection of investment options under the Trust and shall not render
investment advice to any person in connection with the selection of such
options.

 

(b)   Available Investment Options.  The Sponsor shall direct the Trustee as to
what investment options the Trust shall be invested in (i) during the
Reconciliation Period, and (ii) following the Reconciliation Period, subject to
the following limitations.  The Sponsor may include only Permissible Investments
as described in the Service Agreement; provided, however, that the Trustee shall
not be considered a fiduciary with investment discretion.  The Sponsor may add
or remove investment options with the consent of the Trustee and upon mutual
amendment of the Service Agreement to reflect such additions.

 

(c)   Investment Directions.  In order to provide for an accumulation of assets
comparable to the contractual liabilities accruing under the Plan, the Sponsor
may direct the Trustee in writing to invest

 

4

--------------------------------------------------------------------------------


 

the assets held in the Trust to correspond to the hypothetical investments made
for Participants in accordance with their direction under the Plan.

 

(d)   Funding Mechanism.  The Sponsor’s designation of available investment
options under paragraphs (a) and (b) above, the maintenance of accounts for each
Participant under the Plan and the crediting of investments to such accounts,
and the exercise by Participants of any powers relating to investments under
this Section 5 are solely for the purpose of providing a mechanism for measuring
the obligation of the Sponsor to any particular Participant under the Plan.  As
further provided in the Agreement, no Participant or beneficiary will have any
preferential claim to or beneficial ownership interest in any asset or
investment held in the Trust, and the rights of any Participant and his or her
beneficiaries under the Plan and the Agreement are solely those of an unsecured
general creditor of the Sponsor with respect to the benefits of the Participant
under the Plan.

 

(e)   Mutual Funds.  The Sponsor hereby acknowledges that it has received from
the Trustee a copy of the prospectus for each Mutual Fund selected by the
Sponsor as a Permissible Investment.  Trust investments in Mutual Funds shall be
subject to the following limitations:

 

(i)   Execution of Purchases and Sales.  Purchases and sales of Permissible
Investments (other than for Exchanges) shall be made on the date on which the
Trustee receives from the Sponsor in good order all information and
documentation necessary to accurately effect such purchases and sales (or in the
case of a purchase, the subsequent date on which the Trustee has received a wire
transfer of funds necessary to make such purchase).  Exchanges of Permissible
Investments shall be made on the same Business Day that the Trustee receives a
proper direction if received before market close (generally 4:00 p.m. eastern
time); if the direction is received after market close (generally 4:00 p.m.
eastern time), the exchange shall be made the following Business Day.

 

(ii)   Voting.  At the time of mailing of notice of each annual or special
stockholder’s meeting of any Mutual Fund, the Trustee shall send a copy of the
notice and all proxy solicitation materials to the Sponsor, together with a
voting direction form for return to the Trustee or its designee.  The Trustee
shall vote the shares held in the Trust in the manner as directed by the
Sponsor.  The Trustee shall not vote shares for which it has received no
corresponding directions from the Sponsor.  The Sponsor shall also have the
right to direct the Trustee as to the manner in which all shareholder rights,
other than the right to vote, shall be exercised.  The Trustee shall have no
duty to solicit directions from the Sponsor.

 

(f)   Trustee Powers.  The Trustee shall have the following powers and
authority:

 

5

--------------------------------------------------------------------------------


 

(i)                       Subject to paragraphs (b), (c) and (d) of this
Section 5, to sell, exchange, convey, transfer, or otherwise dispose of any
property held in the Trust, by private contract or at public auction.  No person
dealing with the Trustee shall be bound to see to the application of the
purchase money or other property delivered to the Trustee or to inquire into the
validity, expediency, or propriety of any such sale or other disposition.

 

(ii)                    To cause any securities or other property held as part
of the Trust to be registered in the Trustee’s own name, in the name of one or
more of its nominees, or in the Trustee’s account with the Depository Trust
Company of New York and to hold any investments in bearer form, but the books
and records of the Trustee shall at all times show that all such investments are
part of the Trust.

 

(iii)                 To keep that portion of the Trust in cash or cash balances
as the Sponsor may, from time to time, deem to be in the best interest of the
Trust.

 

(iv)                To make, execute, acknowledge, and deliver any and all
documents of transfer or conveyance and to carry out the powers herein granted.

 

(v)                   To settle, compromise, or submit to arbitration any
claims, debts, or damages due to or arising from the Trust; to commence or
defend suits or legal or administrative proceedings; to represent the Trust in
all suits and legal and administrative hearings; and to pay all reasonable
expenses arising from any such action, from the Trust if not paid by the
Sponsor.

 

(vi)                To employ legal, accounting, clerical, and other assistance
as may be required in carrying out the provisions of this Agreement and to pay
their reasonable expenses and compensation from the Trust if not paid by the
Sponsor.

 

(vii)             To do all other acts although not specifically mentioned
herein, as the Trustee may deem necessary to carry out any of the foregoing
powers and the purposes of the Trust.

 

Notwithstanding any powers granted to the Trustee pursuant to the Agreement or
to applicable law, the Trustee shall not have any power that could give the
Trust the objective of carrying on a business and dividing the gains therefrom,
within the meaning of Section 301.7701-2 of the Procedure and Administrative
Regulations promulgated pursuant to the Code.

 

6

--------------------------------------------------------------------------------


 

Section 6.  Recordkeeping and Administrative Services to Be Performed.

 

(a)   Accounts.  The Trustee shall keep accurate accounts of all investments,
receipts, disbursements, and other transactions hereunder, and shall report the
value of the assets held in the Trust periodically and on the date on which the
Trustee resigns or is removed as provided in the Agreement or is terminated as
provided in the Agreement.  Within thirty (30) days following each Reporting
Date or within sixty (60) days in the case of a Reporting Date caused by the
resignation or removal of the Trustee, or the termination of the Agreement, the
Trustee shall file with the Sponsor a written account setting forth all
investments, receipts, disbursements, and other transactions effected by the
Trustee between the Reporting Date and the prior Reporting Date, and setting
forth the value of the Trust as of the Reporting Date. Except as otherwise
required under applicable law, upon the expiration of six (6) months from the
date of filing such account with the Sponsor, the Trustee shall have no
liability or further accountability to anyone with respect to the propriety of
its acts or transactions shown in such account, except with respect to such acts
or transactions as to which the Sponsor shall within such six (6) month period
file with the Trustee written objections.

 

(b)   Inspection and Audit.  All records generated by the Trustee in accordance
with paragraphs (a) shall be open to inspection and audit, during the Trustee’s
regular business hours prior to the termination of the Agreement, by the Sponsor
or any person designated by the Sponsor.

 

(c)   Effect of Plan Amendment.  The Sponsor must deliver to the Trustee a copy
of any amendment to the Plan as soon as administratively feasible following the
amendment’s adoption and the Sponsor must provide the Trustee on a timely basis
with all additional information the Sponsor deems necessary for the Trustee to
perform the its duties hereunder as well as such other information as the
Trustee may reasonably request.

 

(d)   Returns, Reports and Information.  Except as set forth in the Service
Agreement, the Sponsor shall be responsible for the preparation and filing of
all returns, reports, and information required of the Trust by law.  The Trustee
shall provide the Sponsor with such information as the Sponsor may reasonably
request to make these filings.  The Sponsor shall also be responsible for making
any disclosures to Participants required by law.

 

Section 7.  Compensation and Expenses.  Sponsor shall pay to Trustee, within
thirty (30) days of receipt of the Trustee’s bill, the fees for services in
accordance with the Service Agreement.  All fees for services are specifically
outlined in the Service Agreement and are based on any assumptions identified
therein.

 

All expenses of the Trustee relating directly to the acquisition and disposition
of investments

 

7

--------------------------------------------------------------------------------


 

constituting part of the Trust, and all taxes of any kind whatsoever that may be
levied or assessed under existing or future laws upon or in respect of the Trust
or the income thereof, shall be a charge against and paid from the appropriate
Participants’ accounts.

 

Section 8.  Directions and Indemnification.

 

(a)   Directions from Sponsor.   Whenever the Sponsor provides a direction to
the Trustee, the Trustee shall not be liable for any loss, or by reason of any
breach, arising from the direction if the direction is contained in a writing
(or is oral and immediately confirmed in a writing) signed by any individual
whose name and signature have been submitted (and not withdrawn) in writing to
the Trustee by the Sponsor in the manner described in the Service Agreement,
provided the Trustee reasonably believes the signature of the individual to be
genuine.  Such direction may be made via electronic data transfer (“EDT”) in
accordance with procedures agreed to by the Sponsor and the Trustee; provided,
however, that the Trustee shall be fully protected in relying on such direction
as if it were a direction made in writing by the Sponsor.  The Trustee shall
have no responsibility to ascertain any direction’s (i) accuracy,
(ii) compliance with the terms of the Plan or any applicable law, or
(iii) effect for tax purposes or otherwise.

 

(b)   Directions from Participants.  The Trustee shall not be liable for any
loss resulting from any Participant’s exercise or non-exercise of rights under
this Agreement to direct the investment of the hypothetical assets in the
Participant’s accounts.

 

(c)   Indemnification.  The Sponsor shall indemnify the Trustee against, and
hold the Trustee harmless from, any and all loss, damage, penalty, liability,
cost, and expense, including without limitation, reasonable attorneys’ fees and
disbursements, that may be incurred by, imposed upon, or asserted against the
Trustee by reason of any claim, regulatory proceeding, or litigation arising
from any act done or omitted to be done by any individual or person with respect
to the Plan or the Trust, excepting only any and all loss, etc., arising solely
from the Trustee’s negligence or bad faith.

 

(d)   Survival.  The provisions of this Section 8 shall survive the termination
of this Agreement.

 

Section 9.  Resignation or Removal of Trustee.

 

(a)   Resignation and Removal.

 

(i) The Trustee may resign at any time in accordance with the notice provisions
set forth below.

 

(ii)  The Sponsor may remove the Trustee at any time in accordance with the

 

8

--------------------------------------------------------------------------------


 

notice provisions set forth below.

 

(b)   Termination.  The Agreement may be terminated at any time by the Sponsor
upon prior written notice to the Trustee in accordance with the notice
provisions set forth below.

 

(c)   Notice Period. In the event either party desires to terminate the
Agreement or any Services hereunder, the party shall provide at least sixty-(60)
days prior written notice of the termination date to the other party; provided,
however, that the receiving party may agree, in writing, to a shorter notice
period.

 

(d)     Transition Assistance. In the event of termination of the Agreement, if
requested by Sponsor, the Trustee shall assist Sponsor in developing a plan for
the orderly transition of the Plan data, cash and assets then constituting the
Trustee and recordkeeping services provided by the Trustee hereunder to Sponsor
or its designee. The Trustee shall provide such assistance for a period not
extending beyond sixty (60) days from the termination date of this Agreement. 
The Trustee shall provide to Sponsor, or to any person designated by Sponsor, at
a mutually agreeable time, one file of the Plan data prepared and maintained by
the Trustee in the ordinary course of business, in the Trustee’s format.  The
Trustee may provide other or additional transition assistance as mutually
determined for additional fees, which shall be due and payable by the Sponsor
prior to any termination of the Agreement.

 

(e)   Failure to Appoint Successor.  If, by the termination date, the Sponsor
has not notified the Trustee in writing as to the individual or entity to which
the assets and cash are to be transferred and delivered, the Trustee may bring
an appropriate action or proceeding for leave to deposit the assets and cash in
a court of competent jurisdiction.  The Trustee shall be reimbursed by the
Sponsor for all costs and expenses of the action or proceeding including,
without limitation, reasonable attorneys’  fees and disbursements.

 

Section 10.  Successor Trustee.

 

(a)   Appointment.  If the office of Trustee becomes vacant for any reason, the
Sponsor may in writing appoint a successor trustee under this Agreement.  The
successor trustee shall have all of the rights, powers, privileges, obligations,
duties, liabilities, and immunities granted to the Trustee under the Agreement. 
After a successor trustee accepts appointment, a prior trustee shall not be
liable for the acts or omissions of the Trustee with respect to the Trust
occurring after the time of the appointment.

 

(b)   Acceptance.  When the successor trustee accepts its appointment under the
Agreement, title to the Trust assets shall immediately vest in the Trustee
without any further action on the part of the

 

9

--------------------------------------------------------------------------------


 

prior trustee.  The prior trustee shall execute all instruments and do all acts
that reasonably may be necessary or reasonably may be requested in writing by
the Sponsor or the Trustee to evidence the vesting of title to all Trust assets
in the Trustee or to deliver all Trust assets to the Trustee.

 

(c)   Corporate Action.  Any successor of the Trustee, through sale or transfer
of the business or trust department of the Trustee, or through reorganization,
consolidation, or merger, or any similar transaction, shall, upon consummation
of the transaction, become the Trustee under this Agreement.

 

Section 11.  Resignation, Removal, and Termination Notices.  All notices of
resignation, removal, or termination under this Agreement must be in writing and
mailed to the party to which the notice is being given by certified or
registered mail, return receipt requested, to the Sponsor at the address
designated in the Service Agreement, and to the Trustee c/o Fidelity Investments
- ECM Client Services Relationship Manager, P.O. Box 770001, Cincinnati, OH
45277-0026, or to such other addresses as the parties have notified each other
of in the foregoing manner.

 

Section 12.  Duration.  The Trust shall continue in effect without limit as to
time, subject, however, to the provisions of the Agreement relating to
amendment, modification, and termination thereof.

 

Section 13.  Insolvency of Sponsor.

 

(a)   Trustee shall cease disbursement of funds for payment of benefits to
Participants and their beneficiaries if the Sponsor is Insolvent.  Sponsor shall
be considered “Insolvent” for purposes of the Agreement if (i) Sponsor is unable
to pay its debts as they become due, or (ii) Sponsor is subject to a pending
proceeding as a debtor under the United States Bankruptcy Code.

 

(b)   All times during the continuance of the Trust, the principal and income of
the Trust shall be subject to claims of general creditors of the Sponsor under
federal and state law as set forth below.

 

(i)   The Board of Directors (or other body governing the entity under state
law) and the Chief Executive Officer of the Sponsor shall have the duty to
inform the Trustee in writing of the Sponsor’s Insolvency.  If a person claiming
to be a creditor of the Sponsor alleges in writing to the Trustee that the
Sponsor has become Insolvent, the Trustee shall determine whether the Sponsor is
Insolvent and, pending such determination, the Trustee shall discontinue
disbursements for payment of benefits to Participants or their beneficiaries.

 

(ii)   Unless the Trustee has actual knowledge of the Sponsor’s Insolvency, or
has received notice from the Sponsor or a person claiming to be a creditor
alleging that the Sponsor is

 

10

--------------------------------------------------------------------------------


 

Insolvent, the Trustee shall have no duty to inquire whether the Sponsor is
Insolvent.  The Trustee may in all events rely on such evidence concerning the
Sponsor’s solvency as may be furnished to the Trustee and that provides the
Trustee with a reasonable basis for making a determination concerning the
Sponsor’s solvency.

 

(iii)  If at any time the Trustee has determined that the Sponsor is Insolvent,
the Trustee shall discontinue disbursements for payments to Participants or
their beneficiaries and shall hold the assets of the Trust for the benefit of
the Sponsor’s general creditors.  Nothing in this Agreement shall in any way
diminish any rights of Participants or their beneficiaries to pursue their
rights as general creditors of the Sponsor with respect to benefits due under
the Plan or otherwise.

 

(iv)  Trustee shall resume disbursements for the payment of benefits to
Participants or their beneficiaries in accordance with this Agreement only after
the Trustee has determined that the Sponsor is not Insolvent (or is no longer
Insolvent).

 

(c)   If the Sponsor permits the employees of another member of the same
controlled group (as defined in IRC Section 414(b) or (c)) to participate in the
Plan, all of the assets held by the Trust will be subject to the claims of the
general creditors of both the Sponsor and all of such participating affiliates
and, for purposes of Section 13(a), the Sponsor is considered Insolvent if any
such affiliate meets the definition of Insolvent.

 

(d)   Provided that there are sufficient assets, if the Trustee discontinues the
payment of benefits from the Trust pursuant to Section 13(a) hereof and
subsequently resumes such payments, the first payment following such
discontinuance shall include the aggregate amount of all payments due to
Participants or their beneficiaries under the terms of the Plan for the period
of such discontinuance, less the aggregate amount of any payments made to
Participants or their beneficiaries by the Sponsor in lieu of the payments
provided for hereunder during any such period of discontinuance.

 

Section 14.  Amendment or Modification.  This Agreement may be amended or
modified at any time and from time to time only by an instrument executed by
both the Sponsor and the Trustee.

 

Section 15.  Electronic Services.

 

(a)   The Trustee may provide communications and services (“Electronic
Services”) and/or software products (“Electronic Products”) via electronic
media, including, but not limited to Fidelity Plan Sponsor WebStation.  The
Sponsor and its agents agree to use such Electronic Services and Electronic
Products only in the course of reasonable administration of or participation in
the Plan and to keep confidential and not publish, copy, broadcast, retransmit,
reproduce, commercially exploit or otherwise

 

11

--------------------------------------------------------------------------------


 

redisseminate the Electronic Products or Electronic Services or any portion
thereof without the Trustee’s written consent, except, in cases where the
Trustee has specifically notified the Sponsor that the Electronic Products or
Services are suitable for delivery to Participants, for non-commercial personal
use by the Participants or beneficiaries with respect to their participation in
the Plan or for their other retirement planning purposes.

 

(b)   The Sponsor shall be responsible for installing and maintaining all
Electronic Products, (including any programming required to accomplish the
installation) and for displaying any and all content associated with Electronic
Services on its computer network and/or intranet so that such content will
appear exactly as it appears when delivered to the Sponsor.  All Electronic
Products and Services shall be clearly identified as originating from the
Trustee or its affiliate.  The Sponsor shall promptly remove Electronic Products
or Services from its computer network and/or intranet, or replace the Electronic
Products or Services with updated products or services provided by the Trustee,
upon written notification (including written notification via facsimile) by the
Trustee.

 

(c)   All Electronic Products shall be provided to the Sponsor without any
express or implied legal warranties or acceptance of legal liability by the
Trustee, and all Electronic Services shall be provided to the Sponsor without
acceptance of legal liability related to or arising out of the electronic nature
of the delivery or provision of such Services.  Except as otherwise stated in
this Agreement, no rights are conveyed to any property, intellectual or
tangible, associated with the contents of the Electronic Products or Services
and related material. The Trustee hereby grants to the Sponsor a non-exclusive,
nontransferable revocable right and license to use the Electronic Products and
Services in accordance with the terms and conditions of the Agreement.

 

(d)   To the extent that any Electronic Products or Services utilize Internet
services to transport data or communications, the Trustee will take, and the
Sponsor agrees to follow, reasonable security precautions, however, the Trustee
disclaims any liability for interception of any such data or communications. The
Trustee reserves the right not to accept data or communications transmitted via
electronic media by the Sponsor or a third party if it determines that the media
does not provide adequate data security, or if it is not administratively
feasible for the Trustee to use the data security provided. The Trustee shall
not be responsible for, and makes no warranties regarding access, speed or
availability of Internet or network services, or any other service required for
electronic communication.  The Trustee shall not be responsible for any loss or
damage related to or resulting from any changes or modifications to the
Electronic Products or Services after delivering it to the Sponsor.

 

12

--------------------------------------------------------------------------------


 

Section 16.  General.

 

(a)   Performance by Trustee, its Agents or Affiliates.  The Sponsor
acknowledges and authorizes that the services to be provided under the Agreement
shall be provided by the Trustee, its agents or affiliates, including but not
limited to Fidelity Investments Institutional Operations Company, Inc. or its
successor, and that certain of such services may be provided pursuant to one or
more other contractual agreements or relationships.

 

(b)   Entire Agreement.  This Agreement contains all of the terms agreed upon
between the parties with respect to the subject matter hereof.

 

(c)   Waiver.  No waiver by either party of any failure or refusal to comply
with an obligation hereunder shall be deemed a waiver of any other or subsequent
failure or refusal to so comply.

 

(d)   Successors and Assigns.  The stipulations in this Agreement shall inure to
the benefit of, and shall bind, the successors and assigns of the respective
parties.

 

(e)   Partial Invalidity.  If any term or provision of this Agreement or the
application thereof to any person or circumstances shall, to any extent, be
invalid or unenforceable, the remainder of the Agreement, or the application of
such term or provision to persons or circumstances other than those as to which
it is held invalid or unenforceable, shall not be affected thereby, and each
term and provision of the Agreement shall be valid and enforceable to the
fullest extent permitted by law.

 

(f)   Section Headings.  The headings of the various sections, subsections and
paragraphs of this Agreement have been inserted only for the purposes of
convenience and are not part of the Agreement and shall not be deemed in any
manner to modify, explain, expand or restrict any of the provisions of the
Agreement.

 

Section 17.  Assignment.  This Agreement, and any of its rights and obligations
hereunder, may not be assigned by any party without the prior written consent of
the other party(ies), and such consent may be withheld in any party’s sole
discretion.  Notwithstanding the foregoing, Trustee may assign this Agreement in
whole or in part, and any of its rights and obligations hereunder, to a
subsidiary or affiliate of Trustee without consent of the Sponsor.  All
provisions in the Agreement shall extend to and be binding upon the parties
hereto and their respective successors and permitted assigns.

 

Section 18.  Force Majeure.  No party shall be deemed in default of the
Agreement to the extent that any delay or failure in performance of its
obligation(s) results, without its fault or negligence, from any cause beyond
its reasonable control, such as acts of God, acts of civil or military
authority, embargoes,

 

13

--------------------------------------------------------------------------------


 

epidemics, war, riots, insurrections, fires, explosions, earthquakes, floods,
unusually severe weather conditions, power outages or strikes.  This clause
shall not excuse any of the parties to the Agreement from any liability which
results from failure to have in place reasonable disaster recovery and
safeguarding plans adequate for protection of all data each of the parties to
the Agreement are responsible for maintaining for the Plan.

 

Section 19.  Confidentiality.  Both parties to this Agreement recognize that in
the course of implementing and providing the services described herein, each
party may disclose to the other confidential information. All such confidential
information, individually and collectively, and other proprietary information
disclosed by either party shall remain the sole property of the party disclosing
the same, and the receiving party shall have no interest or rights with respect
thereto if so designated by the disclosing party to the receiving party.  Each
party agrees to maintain all such confidential information in trust and
confidence to the same extent that it protects its own proprietary information,
and not to disclose such confidential information to any third party without the
written consent of the other party.  Each party further agrees to take all
reasonable precautions to prevent any unauthorized disclosure of confidential
information.  In addition, each party agrees not to disclose or make public to
anyone, in any manner, the terms of the Agreement, except as required by law,
without the prior written consent of the other party.

 

Section 20.  Situs of Trust Assets.  The Sponsor and the Trustee agree that no
assets of the Trust shall be located or transferred outside of the United
States.

 

Section 21.  Governing Law.

 

(a)   Massachusetts Law Controls.  This Agreement is being made in the
Commonwealth of Massachusetts, and the Trust shall be administered as a
Massachusetts trust.  The validity, construction, effect, and administration of
the Agreement shall be governed by and interpreted in accordance with the laws
of the Commonwealth of Massachusetts, except to the extent those laws are
superseded under Section 514 of ERISA.

 

(b)   Trust Agreement Controls.  The Trustee is not a party to the Plan, and in
the event of any conflict between the provisions of the Plan and the provisions
of the Agreement, the provisions of the Agreement shall control.

 

14

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their duly authorized officers as of the day and year first above written.

 

 

Plan Sponsor Name:

 

Safety Insurance Company

 

 

 

 

By:

 

/s/ William J. Begley, Jr.

 

 

 

 

 

 

 

Name:

 

William J. Begley, Jr.

 

 

 

 

 

 

 

Title:

 

VP, Treasurer, CFO

 

 

 

 

 

 

 

Date:

 

10/29/2008

 

 

 

 

 

 

 

 

 

 

 

 

FIDELITY MANAGEMENT TRUST COMPANY

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

/s/ Gregory M. Perkins

 

 

 

 

 

 

 

Name:

 

Gregory M. Perkins

 

 

 

 

 

 

 

Title:

 

Authorized Signatory

 

 

 

 

 

 

 

Date:

 

10/31/2008

 

15

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their duly authorized officers as of the day and year first above written.

 

 

Plan Sponsor Name:

 

Safety Insurance Company

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

/s/ William. Begley, Jr.

 

 

 

 

 

 

 

Name:

 

William J. Begley, Jr.

 

 

 

 

 

 

 

Title:

 

VP, Treasurer, CFO

 

 

 

 

 

 

 

Date:

 

10/29/2008

 

 

 

 

 

 

 

 

 

 

 

 

FIDELITY MANAGEMENT TRUST COMPANY

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

/s/ Gregory M. Perkins

 

 

 

 

 

 

 

Name:

 

Gregory M. Perkins

 

 

 

 

 

 

 

Title:

 

Authorized Signatory

 

 

 

 

 

 

 

Date:

 

10/31/2008

 

16

--------------------------------------------------------------------------------